The respondents, owners of a certificate of public convenience and necessity issued by the department of public works, were engaged in carrying persons and express for compensation by motor vehicles between Cle Elum and Cle Elum Lake, including intermediate points, in this state. They obtained a judgment enjoining the appellant, a taxicab operator, from competing or holding himself out as operating a public stage for the transportation of passengers or express over the route or any part of it.
Thereafter, the present proceedings were commenced against the appellant for contempt in violating the provisions of the judgment. Upon the trial of the contempt case, the appellant was adjudged to be in contempt and ordered to pay a fine. He appealed the case to this court with the result that it was remanded with directions to the lower court to make findings of fact and to enter judgment thereon from which either party *Page 371 
might appeal. State ex rel. Dunn v. Plese, 134 Wash. 443,235 P. 961.
The trial court has now made formal findings of fact and conclusions of law upon which appellant was adjudged to be guilty of contempt of court as charged and ordered to pay a fine of $100, together with costs of the action, and stand committed until such payments were made. He has again appealed.
Without doubt or question, the findings support the judgment. We understand that the appellant does not contend otherwise, but does contend that the evidence does not justify the findings. An examination and consideration of the evidence shows that, while it is conflicting in many substantial particulars, it clearly preponderates in favor of the findings.
[1] Another complaint made by the appellant is that, over his objection, the court admitted improper and prejudicial evidence. If it were necessary, we would discuss the point more fully in support of the view that the evidence objected to was entirely proper, but this case was tried without a jury and we find in it, independent of the evidence objected to, entirely enough not so complained of to support and sustain the findings which in turn justify the judgment.
The remaining assignment that the court committed error in refusing a dismissal of the action at the conclusion of relator's case is, we think, without merit.
Affirmed.
TOLMAN, C.J., ASKREN, PARKER, and MACKINTOSH, JJ., concur. *Page 372